 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
LONNIE KADE WELSH, )
)
Plaintiff, )
)
Vv. )
)
CORRECT CARE, LLC, et al., )
)
Defendants. ) Civil Action No. 5:17-CV-095-C

ORDER'

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that Plaintiffs “Certificate to certify an order
for appeal” should be denied.”

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiff’ s “Certificate to certify an order for appeal” is hereby DENIED.

jh
SO ORDERED this _/2@ “day of December, 2019.

    

 

( SAM Yu GS / e
SE UNIYED STATES DISTRIGT JUDGE
. j

thig Order, as the

 

    

' The Court need not consider objections from Plaintiff prior to the entry
outcome remains the same, as a matter of law, regardless of whether objections are

> The Magistrate Judge has construed Plaintiff's Certificate as a Motion.
